Title: From George Washington to Alexander Hamilton, 12 August 1794
From: Washington, George
To: Hamilton, Alexander


               
                  
                  Tuesday 4 o’Clock German town [Pa.] Augt 12. 1794.
               
               Your letter of the 12th did not get to my hands until my return from Philada about an hour ago.
               The Letters from Majors Butler and Baif, make it necessary, in my opinion, to vest discretionary orders with the former, to reinforce the Garrison at Pittsburgh with as many men from Fort Franklin, as can be drawn from it without hazarding that post too much; provided the hazard (on account of the Insurgents) may not be too great for the proposed advantage of the measure.
               I sent you through the Secry of State, two letters (of the 14th & 16th ulto) with enclosures from Govr Blount, which you will consider & report on.
               
                  Go. Washington
               
            